     Case 2:19-cr-00304-RFB-VCF Document 135 Filed 12/28/20 Page 1 of 4



 1
      NICHOLAS A. TRUTANICH
 2    United States Attorney
      Steven W. Myhre
 3    Assistant United States Attorney
      501 Las Vegas Boulevard South, Suite 1100
 4    Las Vegas, Nevada 89101
      Tel.: (702) 388-6336
 5    steven.myhre@usdoj.gov
      Attorneys for the Plaintiff
 6
      LAW OFFICE OF TELIA U. WILLIAMS
 7    Telia Mary U. Williams, Esq.
      10161 Park Run Drive, Suite 150
 8    Las Vegas, Nevada 89145
      Tel.: (702) 835-6866
 9    telia@telialaw.com
      Attorney for the Defendant,
10    Latonia Smith
11

12
                                 UNITED STATES DISTRICT COURT
13
                                         DISTRICT OF NEVADA
14

15
      UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00304-RFB-EJY
16
                                                          JOINT STIPULATION AND ORDER
17                          Plaintiff,                    TO CONTINUE HEARING DATE
18                   vs.
                                                          (FIRST REQUEST)
19    LATONIA SMITH,
20                          Defendants.
21

22          IT IS HEREBY STIPULATED AND AGREED by and between Telia Mary U. Williams,

23   Esq., counsel for the defendant, Latonia Smith, and Steven W. Myhre, Esq., Assistant United

24   States Attorney, counsel for the United States of America, that the competency hearing that is

25   currently scheduled for January 5, 2021 at 9:00am, be vacated and reset to a time no sooner than

26   the second week of January, 2021.

27          This Stipulation is entered into for the following reasons:

28              1. Counsel for the Defendant was supposed to have additional time to speak to Ms.
     Case 2:19-cr-00304-RFB-VCF Document 135 Filed 12/28/20 Page 2 of 4



 1                   Smith this week to prepare her for her hearing, but the Bureau of Prison facility

 2                   was unable to facilitate a call this week, due to absences of staff for the holiday

 3                   observance.

 4                2. Counsel for the Government has no objection to this continuance.

 5                3. The Defendant is in custody, and does not object to a brief continuance, preferably

 6                   for the second week of January 2021.

 7                4. Denial of this request for continuance would result in a miscarriage of justice. The

 8                   additional time requested in this stipulation is excludable in computing the time

 9                   within which the trial in this matter must commence under the Speedy Trial Act,

10                   18 U.S.C. § 3161(h)(6) and (h)(7)(A), in light of the factors under 18 U.S.C. §

11                   3161(h)(7)(B)(i), (ii), and (iv).

12                5. For all the above-stated reasons, the ends of justice would best be served by a

13                   continuance of the competency hearing.

14                6. This is the first request for a continuance.

15    DATED: December 23, 2020
                                                             NICHOLAS A. TRUTANICH
16    LAW OFFICE OF TELIA U. WILLIAMS                        UNITED STATES ATTORNEY
17    By:     /s/ Telia Mary U. Williams                     By:   /s/ Steven W. Myhre
18
            Telia Mary U. Williams, Esq.                     Steven W. Myhre, Esq.
19          10161 Park Run Drive, Suite 150                  Assistant United States Attorney
                                                             501 Las Vegas Boulevard South, Suite 1100
            Las Vegas, Nevada 89145                          Las Vegas, Nevada 89106
20          Tel.: (702) 835-6866                             Tel.: (702) 388-6336
21          telia@telialaw.com
                                                             Attorney for Plaintiff
22          Attorney for Defendant,
            Latonia Smith
23

24

25

26

27

28


                                                         2
     Case 2:19-cr-00304-RFB-VCF Document 135 Filed 12/28/20 Page 3 of 4



 1

 2

 3                                UNITED STATES DISTRICT COURT

 4                                        DISTRICT OF NEVADA

 5

 6    UNITED STATES OF AMERICA,                             Case No. 2:19-cr-00304-RFB-VCF

 7                                                          ORDER
                             Plaintiff,
 8
                     vs.
 9
      LATONIA SMITH,
10
                             Defendant.
11

12                                           FINDINGS OF FACT

13          Based on the Stipulation of counsel, and good cause appearing therefore, the court finds
14   that the Stipulation by, between, and among the United States, and defendant Latonia Smith, is
15
     entered into for the following reasons:
16

17              1. Counsel for the Defendant anticipated having additional time to speak to Ms.

18                  Smith this week to prepare her for her hearing, but the Bureau of Prison facility

19                  was unable to facilitate a call this week, due to absences of staff for the holiday

20                  observance.

21              2. Counsel for the Government has no objection to this continuance.

22              3. The Defendant is in custody, and does not object to a brief continuance, preferably

23                  for the second week of January 2021.

24              4. Denial of this request for continuance would result in a miscarriage of justice. The

25                  additional time requested in this stipulation is excludable in computing the time

26                  within which the trial in this matter must commence under the Speedy Trial Act,

27                  18 U.S.C. § 3161(h)(6) and (h)(7)(A), in light of the factors under 18 U.S.C. §

28                  3161(h)(7)(B)(i), (ii), and (iv).


                                                        3
     Case 2:19-cr-00304-RFB-VCF Document 135 Filed 12/28/20 Page 4 of 4



 1              5. For all the above-stated reasons, the ends of justice would best be served by a

 2                 continuance of the competency hearing.

 3              6. This is the first request for a continuance.

 4
                                         CONCLUSIONS OF LAW
 5

 6          Denial of this request for continuance would deny the defendant, the opportunity to

 7   adequately prepare for her competency hearing with her counsel.

 8          As such, denial of this request for continuance could result in a miscarriage of justice.
 9
                                                  ORDER
10

11
            IT IS HEREBY ORDERED that the competency hearing currently scheduled for
12
     January 5, 2021 at 9:00am, be continued to the 21st        January 202_,
                                                     ___day of ______,     1 at 2:00 PM.
13
            All delay resulting from this continuance shall be, and is, excluded from the
14

15   computation of time by which trial must commence under the Speedy Trial Act by virtue

16   of Title 18, United States Code, Section 3161(h)(7)(A), the ends of justice outweighing the
17   public’s and the defendant’s interest in a speedy trial when considering the factors set forth
18
     at Title 18, United States Code, Sections 3161(h)(7)(B)(i) through (iv).
19
             IT IS SO ORDERED: this 28th        December
                                    ____day of ____________,    0
                                                             202_.
20
                                                          _________________________________
21                                                        RICHARD F. BOULWARE II
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26

27

28


                                                      4
